Exhibit 10.6

 

CONFIDENTIAL

 

NON-COMPETE AGREEMENT

This Non-Compete Agreement (this "Agreement") is entered into between Ingredion
Incorporated, a Delaware corporation with its corporate offices at 5 Westbrook
Corporate Center, Westchester, Illinois 60154 (the "Company"), and Jack C.
Fortnum ("Mr. Fortnum").

WHEREAS, Mr. Fortnum is employed by the Company as Executive Vice President and
Chief Financial Officer of the Company and will retire from the Company on June
30, 2017; and

WHEREAS, Mr. Fortnum also is simultaneously entering into that certain
Confidentiality Agreement with the Company of even date with this Agreement (the
"Confidentiality Agreement").

NOW, THEREFORE, in consideration of the mutual promises and agreements contained
herein, the adequacy and sufficiency of which are hereby acknowledged, the
Company and Mr. Fortnum hereby agree as follows:

1.     Resignations.  Mr. Fortnum voluntarily resigns from his position of
Executive Vice President and Chief Financial Officer of Ingredion effective
March 1, 2017, and resigns from any and all other positions that he currently or
subsequently holds with Ingredion or any affiliate or subsidiary of Ingredion,
effective on March 1, 2017, and retires from his employment with the Company
effective June 30, 2017.  Mr. Fortnum will execute documents necessary to effect
his resignation from any and all positions that he holds with Ingredion or any
affiliate or subsidiary of Ingredion

2.     Noncompetition; Nonsolicitation.

(a)     Mr. Fortnum agrees that for a period through and including December 31,
2017 ("Non-Compete Term"), he shall not in any manner, alone or as an officer,
director, stockholder, investor or employee of or consultant to any other
corporation or enterprise, engage or be engaged, or assist any other person,
firm, corporation or enterprise in engaging or being engaged, in any business
relationship, with any individual or entity anywhere in the world that develops,
produces, manufactures, sells, or distributes starch, sweetener, or other
products produced or marketed by Ingredion as of the date hereof, or that could
be used as a substitute for such products including, but not limited to,
Tapioca, Manioc, Yucca, Rice or Potato starches, flours, syrups, and sweeteners;
Dextrose, Stevia-based or other high intensity sweeteners, Glucose, Polyols,
HFCS, High Maltose syrup, and Maltodextrin sweeteners; Corn oil; Gluten protein;
Caramel Color; Hydrocolloids; Fruit and vegetable concentrates, extracts,
purees, essences, distillates and pomace; and specifically including but not
limited to the following entities that manufacture such or similar products:
ADM, Cargill, Roquette, Avebe, and Tate & Lyle, including joint ventures,
subsidiaries or divisions thereof or any entity which succeeds to the relevant
business.  Notwithstanding any provision to the contrary, it shall not be a
violation of this Agreement for Mr. Fortnum to be or become the registered or
beneficial owner of less than 5% of any class of securities listed on any

 



1

--------------------------------------------------------------------------------

 

CONFIDENTIAL

 

stock exchange, in any business or corporation which is included in the scope of
this Section 3.

(b)     Mr. Fortnum further agrees that during the Non-Compete Term he shall not
solicit or recruit employees of the Company or any of its subsidiaries.

(c)     If, prior to the expiration of the non-competition period, Employee
would like to become employed by or otherwise participate in any business or
other activity that he believes may violate the restrictive covenants, Employee
may request that the Company waive or limit its rights under the restrictive
covenants as they pertain to the particular opportunity. Employee will provide
his request to the Company's General Counsel in writing, and will provide
sufficient detail of the particular opportunity to allow the Company to evaluate
his request. The Company agrees that it will use reasonable efforts to respond
to any request within ten business days, but failure to do so shall not be
deemed a waiver.

3.     Consideration. 

Mr. Fortnum agrees to sign and deliver to the Company an executed copy of the
Confidentiality Agreement effective as of the same date of this Agreement.  In
consideration the restrictive covenants herein and the Confidentiality Agreement
entered into simultaneously with this Agreement, and effective June 30, 2017:

(a)     the options to acquire the Company's common stock awarded to Mr. Fortnum
in February 2015 will be exercisable with respect to all shares of common stock
covered by such awards, including the shares which are not then currently
exercisable absent this Agreement, and shall be exercisable for the remainder of
the option period as stated under the Company's Stock Incentive Plan and the
terms of the applicable option agreements;

(b)     the restricted stock units ("RSU's") awarded to Mr. Fortnum in February
2015 shall be vested in their entirety and settled; and

(c)     pro-rated payments shall be paid to Mr. Fortnum pursuant to the terms of
Article 4 of Mr. Fortnum's 2015 Performance Share Award Agreement and Article 4
of his 2016 Performance Share Award Agreement, to the extent that payments would
otherwise be earned under those agreements.     Such payments shall be made to
Mr. Fortnum when and if payments are made to other employees awarded performance
shares under the Stock Incentive Plan in 2015 and 2016.

Mr. Fortnum also shall be entitled to all benefits and payments available to
Company retirees under the terms of the Company's plan documents.
Notwithstanding anything to the contrary in this Agreement, under no
circumstances shall Mr. Fortnum be entitled to duplicate benefits under this
Agreement and the Confidentiality Agreement

4.     Enforcement. Mr. Fortnum acknowledges and agrees that (a) both this
Agreement and the Confidentiality Agreement are necessary and appropriate to
protect the Company's and its affiliates' legitimate business interests; and (b)
the parties





2

 

--------------------------------------------------------------------------------

 

CONFIDENTIAL

 

are entering into this Agreement and the Confidentiality Agreement as two
documents at his request and that he therefore shall not assert in the event of
any dispute under this Agreement or the Confidentiality Agreement that any
provision (or portion thereof) of either agreement is unenforceable as a
result.  The parties hereto agree that the Company and its subsidiaries would be
damaged irreparably in the event that any provision of Section 2 of this
Agreement were not performed in accordance with its terms or were otherwise
breached and that money damages would be an inadequate remedy for any such
nonperformance or breach.  Accordingly, the Company and its successors and
permitted assigns shall be entitled to seek, in addition to other rights and
remedies existing in their favor, to an injunction or injunctions to prevent any
breach or threatened breach of any of such provisions and to enforce such
provisions specifically.   In addition to an injunction, the Company and its
successors and permitted assigns shall be entitled to seek money damages, in an
amount not to exceed the lesser of actual damages and $536,125.

5.     Representations.  Mr. Fortnum represents and warrants to the Company that
the execution, delivery and performance of this Agreement by Mr. Fortnum does
not and will not conflict with, breach, violate or cause a default under any
contract, agreement, instrument, order, judgment or decree to which Mr. Fortnum
is a party or by which he is bound.

6.     Condition Precedent and Survival. Mr. Fortnum acknowledges and agree that
his simultaneous execution and delivery of the Confidentiality Agreement is a
condition precedent for his eligibility to receive the benefits set forth in
Section 3 above.  Sections 2, 3 and 4 of this Agreement shall survive and
continue in full force and effect in accordance with their respective terms.

7.     Notices. All notices, requests or other communications provided for in
this Agreement shall be made, if to the Company, to Senior Vice President Human
Resources, Ingredion Incorporated, 5 Westbrook Corporate Center, Westchester,
Illinois 60154 U.S.A., fax + 1-708-551-2895, and if to Mr. Fortnum, to the
address which Mr. Fortnum will provide to the Company in writing. All notices
and other communications required or permitted hereunder shall be in writing and
shall be deemed given when (i) delivered by overnight courier, or (ii) sent by
facsimile, with the confirmatory copy delivered by overnight courier to the
address of such party pursuant to this Section.

8.     Severability. Whenever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under applicable law or rule in any jurisdiction,
such invalidity, illegality or unenforceability shall not affect the validity,
legality or enforceability of any other provision of this Agreement or the
validity, legality or enforceability of such provision in any other
jurisdiction, but this Agreement shall be reformed, construed and enforced in
such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein.





3

 

--------------------------------------------------------------------------------

 

CONFIDENTIAL

 

9.     Entire Agreement.  This Agreement constitutes the entire agreement and
understanding between the parties with respect to the subject matter hereof and
supersedes and preempts any prior understandings, agreements or representations
by or between the parties, written or oral, which may have related in any manner
to the subject matter hereof, except for the Confidentiality Agreement entered
into simultaneously herewith, which shall continue in force according to its
terms.

10.   Successors and Assigns.  This Agreement shall be enforceable by Mr.
Fortnum and his heirs, executors, administrators and legal representatives, and
by the Company and its successors and assigns.  No rights or obligations of the
Company under this Agreement may be assigned or transferred by the Company
except that such rights or obligations may be assigned or transferred in
connection with the sale or transfer of all or substantially all of the assets
of the Company, provided that the assignee or transferee is the successor to all
or substantially all of the assets of the Company and such assignee or
transferee assumes the liabilities, obligations, and duties of the Company, as
contained in this Agreement, either contractually or as a matter of law.

11.   Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of Illinois and exclusive venue shall be in
the courts in Illinois.

12.   Amendment and Waiver.  The provisions of this Agreement may be amended or
waived only by the written agreement of the Company and Mr. Fortnum, and no
course of conduct or failure or delay in enforcing the provisions of this
Agreement shall affect the validity, binding effect or enforceability of this
Agreement.

13.   Counterparts. This Agreement may be executed in two counterparts, each of
which shall be deemed to be an original and both of which together shall
constitute one and the same instrument.





4

 

--------------------------------------------------------------------------------

 

CONFIDENTIAL

 

14.   THE PARTIES STATE THAT THEY HAVE READ THE FOREGOING, THAT THEY HAVE HAD
THE OPPORTUNITY TO CONSULT WITH LEGAL COUNSEL OF THEIR OWN SELECTION AND AT
THEIR OWN COST, THAT THEY UNDERSTAND  EACH OF ITS TERMS AND THAT THEY INTEND TO
BE BOUND THERETO.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

INGREDION INCORPORATED

 

 

 

By:

 

 

 

/s/ Diane J. Frisch

 

 

 

Diane J. Frisch

 

Senior Vice President, Human Resources

 

 

 

Date:

March 1, 2017

 

 

 

Accepted:

 

 

 

/s/ Jack C. Fortnum

 

 

 

Jack C. Fortnum

 

 

 

Date:

March 1, 2017

 

5

 

--------------------------------------------------------------------------------